This is a review by certiorari of a determination of the Commissioner of Education of the State of New York dated October 21, 1937, sustaining a determination of the committee on grievances and suspending the license of appellant to practice medicine in the State of New York and his registration as a physician for the period of one year. The charges against this appellant were that he had undertaken to perform two criminal abortions. Determination unanimously confirmed, with fifty dollars costs and disbursements. Present — Hill, P. J., Rhodes, Crapser, Bliss and Heffernan, JJ.